Exhibit 10.1





EXECUTION VERSION


AMENDMENT AGREEMENT (this “Amendment”), dated as of August 7, 2013, to (i) the
Credit Agreement among NUANCE COMMUNICATIONS, INC., a Delaware corporation (the
“Borrower”), the LENDERS party hereto, MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as administrative agent (the “Successor Agent”), and MSSF and BARCLAYS
BANK PLC (“BARCLAYS”), as joint lead arrangers and joint book runners, and the
other parties thereto from time to time to the Credit Agreement, dated as of
March 31, 2006, as amended and restated as of April 5, 2007 and as further
amended and restated on July 7, 2011 (as amended, supplemented, amended and
restated or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), among the Borrower, the LENDERS party thereto from time to time,
UBS AG, STAMFORD BRANCH, as administrative agent (the “Resigning Agent”), and
the other parties thereto from time to time and (ii) the Guarantee and
Collateral Agreement dated March 31, 2006 (the “Existing Guarantee and
Collateral Agreement”) among the Borrower, each Subsidiary of the Borrower party
thereto and the Successor Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Existing Credit
Agreement.
WHEREAS, the parties hereto wish to, among other things, (a) amend and restate
the Existing Credit Agreement in its entirety to (i) replace the outstanding
Tranche 2 Revolving Credit Facility with a new revolving credit facility having
a longer dated maturity, (ii) extend the maturity date of the Term C Loans,
(iii) to replace UBS, AG Stamford Branch as Administrative Agent under the
Amended and Restated Credit Agreement (as defined below), and as Administrative
Agent under each of the other Loan Document, with MSSF and to effect certain
other changes as the described herein and (b) amend the Existing Guarantee and
Collateral Agreement to effect certain changes as described herein;
WHEREAS, each Lender who executes and delivers this Amendment as a Tranche 3
Revolving Lender (as defined in Exhibit A) has agreed to provide Tranche 3
Revolving Facility Commitments to the Borrower in the amount set forth opposite
such Lender's name on Schedule 2.01 as set forth in Exhibit B hereto;
WHEREAS, pursuant to Section 9.04(h) of the Existing Credit Agreement, the
Borrower may amend the terms of Loans or Commitments in lieu of replacing such
Loans or Commitments by requiring any Lenders who do not consent to amend
(“Non-Consenting Term C Lenders”) to assign such Loans or Commitments to the
Administrative Agent or its designees (collectively, the “New Term C Lenders”),
such assignment to be deemed to be automatic pursuant to the terms of Section
9.04(h).
WHEREAS, each Lender including new Lenders that have been assigned Loans by
Non-Consenting Term C Lenders pursuant to Section 9.04(h), by executing and
delivering this Amendment, has consented to the amendments to be made to the
Existing Credit Agreement and the Existing Guarantee and Collateral Agreement;
WHEREAS, Section 9.08 of the Existing Credit Agreement provides that the
relevant Loan Parties and the Required Lenders may amend the Existing Credit
Agreement, Existing Guarantee and Collateral Agreement and the other Loan
Documents for certain purposes;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendment.


(a)The Existing Credit Agreement is, effective as of the 2013 Amendment
Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same

1

--------------------------------------------------------------------------------



manner as the following example: double-underlined text) as set forth in Exhibit
A hereto (the Existing Credit Agreement as amended hereby, the “Amended and
Restated Credit Agreement”).


(b)Each of the Exhibits and Schedules to the Existing Credit Agreement set forth
in Exhibit B hereto is, effective as of the 2013 Amendment Effective Date,
hereby amended and restated in the form set forth in Exhibit B hereto.


(c)The Existing Guaranty and Collateral Agreement is, effective as of the 2013
Amendment Effective Date, hereby amended as follows (the Existing Guaranty and
Collateral Agreement as amended hereby, the “Amended Guaranty and Collateral
Agreement”):


(i)The second paragraph of Section 4.01(b) is hereby replaced in its entirety
with the following:


“The Administrative Agent is further authorized to file with the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor, without the signature of any Pledgor,
and naming any Pledgor or the Pledgors as debtors and the Administrative Agent
as secured party.”
(ii) Section 4.05(d) is hereby replaced in its entirety with the following:


“Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis (at the
time of delivery of the annual financial statements pursuant to Section 5.04(a)
of the Credit Agreement) of each registration and each application made by
itself, or through any agent, employee, licensee or designee, for any Patent,
Trademark or Copyright with the United States Patent and Trademark Office or the
United States Copyright Office filed during the preceding fiscal year, and (ii)
execute and file any and all agreements, instruments, documents and papers as
are necessary or as the Administrative Agent may reasonably request to evidence
the Administrative Agent's security interest in such Copyright (it being
understood, for the avoidance of doubt, that no Pledgor shall be required to
make any filings with the United States Patent and Trademark Office).”
(d)Each Term C Lender that wishes to continue as a Term C Lender on the 2013
Amendment Effective Dates subject to all of the rights, obligations and
conditions thereto under the Amended and Restated Credit Agreement by executing
the signature page hereof as a “Consenting Term C Lender” and delivering to the
Administrative Agent such signature page prior to 5:00 PM, New York City time on
August 5, 2013 (the “Consent Deadline”) (provided that the Borrower in its
discretion in consultation with the Administrative Agent may accept any
signature page delivered to the Administrative Agent after the Consent
Deadline).


(e)Each Non-consenting Term Loan Lender is hereby deemed to have assigned its
Term C Loans to the New Term C Lenders immediately prior to the 2013 Amendment
Effective Date and such New Term C Lenders hereby consent to the amendments
described in clause (1)(a) above by delivering a signature page to this
Amendment as a “New Term C Lender,” in each case in accordance with Section
9.04(h) of the Existing Credit Agreement.  The posting of this Amendment to the
Term C Lenders hereby serves as the notice to Lenders required pursuant to
Section 9.04(h).


(f)A Lender shall become a Tranche 3 Revolving Lender (as defined in Exhibit A)
and a holder of Tranche 3 Revolving Commitments (as defined in Exhibit A)
subject to all of the rights, obligations and conditions thereto under the
Amended and Restated Credit Agreement by executing the signature page hereof as
a “Tranche 3 Revolving Lender” and delivering to the Administrative Agent such
signature page prior to the Consent Deadline (provided that the Borrower in its
discretion in consultation with the Administrative Agent may accept any
signature page delivered after the Consent Deadline) stating

2

--------------------------------------------------------------------------------



that the amount of Tranche 3 Revolving Commitments that such Lender will provide
(or such lesser amount as notified to such Lender in writing by the
Administrative Agent prior to the 2013 Amendment Effective Date).


(g)The Lenders signing below acknowledge receipt of the notice of resignation
from the Resigning Agent, and, as Required Lenders, waive the notice period
specified in Section 8.09 of the Credit Agreement and hereby appoint MSSF as
successor Administrative Agent under the Credit Agreement as of the 2013
Amendment Effective Date.  The Borrower consents to such appointment.  The
Lenders signing below authorize the Resigning Agent and MSSF to enter into a
Successor Agent Agreement and all other documents and instruments necessary to
assign all of the Loan Documents and liens and security interests created
thereunder to MSSF.


Section 2.Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and each of the Lenders that:


(a)The execution and delivery of this Amendment is within the Borrower's
organizational powers and has been duly authorized by all necessary
organizational action on the part of the Borrower. This Amendment has been duly
executed and delivered by the Borrower and constitutes, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally, subject to general principles of equity and subject
to implied covenants of good faith and fair dealing. This Amendment will not
violate any Requirement of Law in any material respect, will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Loan Party or its property, or
give rise to a right thereunder to require any payment to be made by any Loan
Party, except in each case for violations, defaults or the creation of such
rights that would not reasonably be expected to result in a Material Adverse
Effect.


(b)After giving effect to this Amendment, the representations and warranties set
forth in Article III of the Existing Credit Agreement or in any other Loan
Document are true and correct in all material respects (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).


(c)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.


Section 3.Effectiveness. This Amendment shall become effective on the date (the
“2013 Amendment Effective Date”) on which (i) the Administrative Agent shall
have received counterparts of this Amendment executed by the Borrower, the
Guarantors, MSSF, each Tranche 3 Revolving Lender, each Consenting Term C Lender
and each New Term C Lender and (ii) each of the following conditions shall have
been satisfied in accordance with the terms thereof:


(a)the representations and warranties set forth in Section 2 hereof shall be
true and correct as of the 2013 Amendment Effective Date;


(b)the Borrower shall deliver or cause to be delivered a legal opinion of
counsel to the Borrower, together with any additional legal opinions or other
documents reasonably requested by the Administrative Agent in connection
herewith, in each case dated the 2013 Amendment Effective Date;


(c)the Administrative Agent shall have received a certificate, dated the 2013
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance with the conditions precedent set forth in this Section 3
(to the extent satisfaction thereof is not subject to the

3

--------------------------------------------------------------------------------



discretion of a Secured Party) and Section 4.01 of the Amended and Restated
Credit Agreement (to the extent satisfaction thereof is not subject to the
discretion of a Secured Party);


(d)MSSF and Barclays, as joint lead arrangers (the “Joint Lead Arrangers”) in
connection with this Amendment, shall have been paid such fees as the Joint Lead
Arrangers and the Borrower have separately agreed to pursuant to the Engagement
and Fee Letter, dated July 30, 2013 among the Joint Lead Arrangers and the
Borrower;


(e)The Administrative Agent shall have received, for the account of (i) the Term
C Lenders (including the New Term C Lenders), upfront fees in an amount equal to
0.25% of their respective outstanding Term C Loans and (ii) the Tranche 3
Revolving Lenders, upfront fees in an amount equal to 0.375% of their respective
Tranche 3 Revolving Facility Commitments;


(f)MSSF, as Administrative Agent, shall have been paid such fees as MSSF and the
Borrower have separately agreed to pursuant to the Administrative Agent Fee
Letter, dated August 7, 2013 among the MSSF and the Borrower;


(g)the Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Joint Lead Arrangers and the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment (including the
reasonable fees and expenses of Cahill Gordon & Reindel llp as counsel to the
Joint Lead Arrangers); and


(h)the Administrative Agent, UBS AG, Stamford Branch and the Borrower shall have
entered into a Successor Agent Agreement dated as of the 2013 Amendment
Effective Date and shall have delivered all documents and prepared all filings
contemplated thereby (except as provided in the last paragraph of Section 2).


Section 4.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 5.Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions
of Sections 9.07, 9.11 and 9.15 of the Amended and Restated Credit Agreement
shall apply to this Amendment to the same extent as if fully set forth herein.


Section 6.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.


Section 7.Post-Closing Covenant. To the extent not delivered as of the 2013
Amendment Effective Date, within thirty (30) days after the 2013 Amendment
Effective Date, unless waived or extended by the Administrative Agent in its
sole discretion, the Borrower shall, or shall cause the applicable Loan Party
to, deliver to the Administrative Agent each of the following, in form and
substance reasonably satisfactory to the Agent: (i) any amendments, supplements,
certificates or other documentation required to reflect the appointment of the
Successor Agent and maintain perfection of security interests under existing
Foreign Pledge Agreements and (ii) certificates or other instruments
representing Equity Interests, together with stock powers or other instruments
of transfer with respect thereto endorsed in blank, and all promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank, in each case that is required to be pledged
pursuant to the Security Documents.



4

--------------------------------------------------------------------------------



Section 8.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, any other Agent, any Issuing Bank or
the Swingline Lender, in each case under the Existing Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other provision of either such
agreement or any other Loan Document. Except as expressly set forth herein, each
and every term, condition, obligation, covenant and agreement contained in the
Existing Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each
Loan Party reaffirms its obligations under the Loan Documents to which it is
party and the validity of the Liens granted by it pursuant to the Security
Documents. This Amendment shall constitute a Loan Document for purposes of the
Existing Credit Agreement and the Existing Guarantee and Collateral Agreement
and from and after the 2013 Amendment Effective Date, all references to the
Existing Credit Agreement and the Existing Guarantee and Collateral Agreement,
as applicable, in any Loan Document and all references in the Existing Credit
Agreement and the Existing Guarantee and Collateral Agreement, as applicable, to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Existing Credit Agreement or the Existing Guarantee and Collateral Agreement, as
applicable, shall, unless expressly provided otherwise, refer to the Amended and
Restated Credit Agreement or Amended Guaranty and Collateral Agreement, as
applicable. Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Amended and
Restated Credit Agreement and the Amended Guaranty and Collateral Agreement, as
applicable.


[Remainder of page intentionally left blank]



















5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
NUANCE COMMUNICATIONS, INC.
By:
/s/ Thomas L. Beaudoin

Name:    Thomas L. Beaudoin
Title:     Executive Vice President and
Chief Financial Officer
Accentus U.S. Holding, Inc.
Art Advanced Recognition
Technologies, Inc.
Caere Corporation
Control Systems (USA), Inc.
Dictaphone Corporation
Ditech Networks, Inc.
J.A. Thomas and Associates, Inc.
Nuance Document Imaging, Inc.
Nuance Transcription Services, Inc.
Quadramed Quantim Corporation
Ruetli Holding Corporation
Swype, Inc.
Tegic Communications, Inc.
Telluride, Inc.
Transcend Services, Inc.
VirtuOz, Inc.
Vlingo Corporation
Voice Signal Technologies, Inc.


By:
/s/ Thomas L. Beaudoin

Name:    Thomas L. Beaudoin
Title:    President and Treasurer
Viecore, LLC
eCopy, LLC
Snapin Software, LLC


By: Nuance Communications, Inc.
Its: Sole Member




By:
/s/ Thomas L. Beaudoin     

Name:    Thomas L. Beaudoin
Title:    Executive Vice President and
Chief Financial Officer

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent
and as a New Term C Lender
By:
/s/ Andrew Earls     

Name:    Andrew Earls
Title:    VP

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.,
as Tranche 3 Revolving Lender
By:
/s/ Andrew Earls     

Name:    Andrew Earls
Title:    VP

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead Arranger and Joint Book
Runner
By:
/s/ Andrew Earls     

Name:    Andrew Earls
Title:    VP

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as Joint Lead Arranger, Joint Book Runner and a Lender
By:
/s/ Vanessa Roberts     

Name:     Vanessa Roberts
Title:     Managing Director

[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------





    
AMENDMENT AND RESTATEMENT TO THE NUANCE COMMUNICATIONS, INC. CREDIT AGREEMENT
AND AMENDMENT TO THE GUARANTEE AND COLLATERAL AGREEMENT
 
THE UNDERSIGNED LENDER:


o Consents to Amendment






________________________________________,
(Name of Institution)
By: ___________________________________________    
Name:    
Title:    
[If a second signature is necessary:
By: _________________________________________        
Name:    
Title:]






Existing Revolving Facility Commitment amount1: $__________________________
Existing Term Loan C amount1: $__________________________












______________________________________________
1 For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent's Register will prevail.







[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------





Exhibit A




Amended and Restated Credit Agreement


(See Attached)



--------------------------------------------------------------------------------







Exhibit B




Amended and Restated Exhibits and Schedules


Schedule 2.01
Tranche 3 Revolving Lenders
Tranche 3 Revolving Facility Commitments
Morgan Stanley
$16,125,000
Barclays Bank PLC
$16,125,000
Credit Suisse AG, Cayman Islands Branch
$12,000,000
Wells Fargo Bank, National Association
$12,000,000
Citibank, N.A.
$10,000,000
Deutsche Bank AG, New York Branch
$8,750,000




